United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-2401
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
On September 27, 2010 appellant filed an application for review of an Office of Workers’
Compensation Programs (OWCP) decision dated April 5, 2010. The appeal was docketed as
No. 10-2401.
The Board, having reviewed the case record submitted by OWCP, finds that this case is
not in posture for decision. On appeal appellant does not contest the fact and amount of
overpayment. She however alleges that OWCP has not made appropriate findings of fact as to
whether she was at fault in the creation of the overpayment. The Board concurs.
This is the second appeal before the Board. Appellant, a 45-year-old flat sorter, filed a
Form CA-2 claim for benefits on May 8, 2000. OWCP accepted the claim for left cubical tunnel
syndrome and paid her appropriate compensation for temporary total disability compensation.
By decision dated June 7, 2004, it terminated appellant’s compensation benefits effective
July 11, 2004 on the grounds that she refused an offer of suitable work. In a decision dated
December 15, 2005,1 the Board reversed the termination of compensation. Appellant’s
compensation benefits were reinstated. She began receiving compensation from OWCP
beginning with retroactive payments for the period when her compensation was terminated.
1

Docket No. 05-916 (issued December 15, 2005).

OWCP determined, however, that appellant’s compensation did not contain deductions for health
premiums or life insurance benefits as of February 25, 2006 and continuing. On March 25, 2009
and February 24, 2010, it issued a preliminary determination that an overpayment had occurred
in the amount of $5,234.36 for the period February 25, 2006 through December 20, 2008 due to
the lack of deduction of insurance premiums. OWCP found that appellant was with fault
regarding the creation of the overpayment because she should have reasonably been aware that
her premiums were not being paid or being deducted. In a decision dated April 5, 2010, it
finalized the preliminary determination regarding the overpayment of $5,234.36.
In her appeal to the Board, appellant contends that she was not at fault for the
overpayment. She asserted that she wrote letters to OWCP explaining that she was being denied
coverage by her health insurer. Appellant attached copies of these letters, all of which were
either date-stamped or stamped as received by OWCP. In addition, she attached copies of letters
from OWCP which acknowledged her complaints and her requests for assistance. The record
also contains numerous e-mail memorandum between the employing establishment and OWCP
indicating that OWCP was uncertain whether the insurance deductions should have been made
by OWCP or by the employing establishment. As the record indicates that appellant had
questioned whether she had insurance coverage during the time in question and OWCP
questioned responsibility for deduction of the insurance premiums, OWCP should have made
findings of fact to substantiate the finding that appellant was at fault for creating the
overpayment for accepting compensation which did not deduct insurance premiums.
The Board is unable to render an informed adjudication of the case. The appeal docketed
as No. 10-2401 must be set aside and remanded for adjudication of the case pursuant to 5 U.S.C.
§ 8128(a).
Accordingly, the April 5, 2010 decision will be set aside. OWCP shall make findings of
fact as to whether appellant is with fault in the creation of the overpayment, and, if not, whether
she is entitled to waiver of the overpayment. After such further development as OWCP deems
necessary, it should issue an appropriate decision to protect appellant’s appeal rights.

2

IT IS HEREBY ORDERED THAT the decision dated April 5, 2010 be set aside and
the case remanded for reconsideration of the issues of fault and waiver of overpayment.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

